 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   LABORERS’ INTERNATIONAL UNION
     NORTH AMERICA, LOCAL 872, et al.,                      Case No.: 2:19-cv-00322-RFB-NJK
 7
            Plaintiff(s),                                                 ORDER
 8
     v.                                                               (Docket No. 41)
 9
     CITY OF LAS VEGAS, et al.,
10
            Defendant(s).
11
12         Pending before the Court is the parties’ stipulation to stay discovery. Docket No. 41. The
13 Court granted the parties’ previous stipulation to stay discovery pending resolution of Defendants’
14 then-pending motion to dismiss. Docket No. 25; see also Docket Nos. 11 (motion to dismiss), 12
15 (motion to stay discovery). On February 11, 2020, the Court granted the motion to dismiss (as
16 well as a later-filed motion to dismiss, Docket No. 21) and granted Plaintiff Laborers’ International
17 Union North America, Local 872, leave to file an amended complaint. Docket No. 35. On March
18 3, 2020, Plaintiffs filed an amended complaint. Docket No. 37. On March 6, 2020, the parties
19 filed the instant stipulation to stay discovery. Docket No. 41. The parties request the stay because
20 “Defendants intend to file renewed motions to dismiss” the amended complaint. Id. at 2. To date,
21 however, no renewed motions to dismiss have been filed. See Docket.
22         Accordingly, the Court DENIES the parties’ stipulation to stay discovery without
23 prejudice as it is unripe. Docket No. 41. The parties are hereby ORDERED to file a joint proposed
24 discovery plan no later than March 13, 2020.
25         IT IS SO ORDERED.
26         Dated: March 10, 2020
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
